Citation Nr: 1445490	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-07 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a spinal injury.

2.  Whether new and material evidence has been presented to reopen a service connection claim for a groin injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and [redacted]




ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2014, the Veteran testified via video-conference before the undersigned Veteran's Law Judge (VLJ).  

This case was previously before the Board in July 2014, at which time the Board remanded the claims for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Board remanded the Veteran's claim to provide the Veteran with a Statement of the Case for the issue of whether new and material evidence has been presented to reopen a service connection claim for a groin injury and provide the Veteran with a VA examination addressing the etiology of any low back and/or groin condition.  There has not been substantial compliance with the July 2014 remand directives as this development has not been completed.  The Veteran is entitled to substantial compliance with the Board's July 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of his back and groin injuries.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his back and/or groin conditions that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any back conditions and/or groin conditions found to be present.  The claims folder should be made available to, and reviewed by the examiner and all necessary tests should be conducted.  

The examiners should record the full history of the conditions, as appropriate, including the Veteran's competent account of symptoms since service.  The examiners should advance opinions as to the following:

a. whether it is at least as likely as not that any back condition had its onset during active service; or, is causally related to the Veteran's service.  

b. whether it is at least as likely as not that any groin condition had its onset during active service; or, is causally related to the Veteran's service. 

The examiner must acknowledge and discuss the Veteran's report as to the onset of his symptoms as well as the June 2013 statement provided by Dr. Jeanine Thomas.  The rationale for all opinions expressed should be set forth in a legible report.

4.  Then readjudicate the appeal on the issue of entitlement to service connection for a spinal injury.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

5.  Issue a statement of the case that addresses entitlement to service connection for a groin injury.  The Veteran must be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



